Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goth (U.S. Pat. 5,927,535) in view of Barr (U.S. Pat. 3,140,019).
	Regarding claims 1 and 19, Goth discloses a closure (10; figure 1) that can control communication between the exterior and the interior of a container having an opening between the exterior and the interior of the container where a substance may be stored, said closure (10) comprising:
A. a closure body (12, 14, 16) that
1) can be located at the container opening (skirt 12 of closure 10 is threaded to fit over the top of the container, i.e. at the top opening; col. 3, lines 50-55) and that defines a passage (opening defined within lip 16) ) through said body for communicating with the container opening (when the container on which the closure 10 is located has been opened to the position shown in figure 8, the contents of the container are fully exposed through the opening, i.e., and through a top opening of the container; figure 8, col. 4, lines 50-62), and
2) defines a first latch portion (38);

1) a press portion (18A) that (a) has a connection (36) to said closure body (as shown; figure 1) and (b) is deflectable (deflectable downward as shown; figure 5),
2) a cover portion (18B) that includes a second latch portion (39) for releasably engaging said closure body first latch portion (tongue 39 is forced beneath groove 38 by firm pressure such that they inter-engage; figures 4-6; col. 5, lines 6-15) to releasably hold said cover portion in a latched closed position (inter-engaging tongue 39 on portion 18B with groove 38 to firmly and reliably close the lid 18 in the position shown in figure 4; col. 5, lines 6-15) in which said cover portion at least partially occludes said passage (portion 18B is shown to occlude a majority of the opening defined within lip 16; figure 4), and
3) a hinge (22) connecting said cover portion with said press portion (as shown, figure 1) to accommodate movement of said cover portion between (a) said latched closed position (hinge 22 allows portions 18A and 18B to bend such that tongue 39 inter-engages with groove 38 to the position shown in figure 4; col. 4, lines 35-40; col. 5, lines 6-15), and (b) an unlatched open position (figures 6-8) moved away from said latched closed position when said first latch portion is disengaged from said second latch portion (hinge 22 allows portions 18A and 18B to bend such that tongue 39 disengages from groove 38 and lid 18 pivots upward; figures 6-8; col. 4, lines 35-40; col. 5, lines 6-15); and
C. an arrangement of said closure body (12, 14, 16), said press portion (18B), said cover portion (18A), and said hinge (22) that

2) locates said press portion to extend between said hinge and said connection to said closure body when said cover portion is in said latched closed position (when in the position shown in figures 4 and 5 (latched closed position), portion 18B (press portion) is shown to extend between hinge 22 and hinge 36 (connection); figures 4, 5), whereby deflection of said press portion moves said cover portion) to disengage said second latch portion from said first latch portion (downward force shown by the arror in figure 6 cuases portion 18B (press portion) to deflect downwardly, bending lid 18 in a manner to raise tongue 39 (second latch portion) out of engagement with groove 38 (first latch portion); figures 6-8; col. 4, lines 28-40) and urges said cover portion away from said latched closed position (during downward force shown by arrow in figure 6, fulcrum extensions 32 and 42 act on the outer edges of portion 18A (cover portion) to apply the pressure (urge) to permit opening of the lid 18; figures 6-8; col. 4, line 63 – col. 5, line 5).
Goth does not disclose a biased hinge.  Barr discloses a biased hinge (a resilient hinge 50 urges flap 44 to its normal position shown in figure 6 wherein the pouring opening 26 is uncovered; figure 6; col. 2, line 70 – col. 3, line 12).  In order to provide a hinge which allows the lid to easily pop open (Goth: col. 1, lines 15-17 and 45-50) and provide a closure which does not require both hands to open and dispense from, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Goth’s hinge to be a biased hinge as taught by Barr because, as Barr discloses, the resilient hinge urges flaps to the upright position with the pouring opening uncovered to maintain them in such positions (Barr: col. 2, line 70 – col. 3, line 12), which would allow a user to easily maintain the 
Regarding claim 3, Goth and Barr disclose the closure in accordance with claim 1 and Goth further discloses wherein one of said cover portion (18A; figure 1) and said defines at least one camming surface (lower surface of portion 18A; figure 6; col. 4, lines 32-36), and the other of said cover portion and said body (12) defines a cam follower surface (32, 42), and wherein deflection of said press portion relative to said closure body (downward force shown by the arrow in figure 6 causes portion 18B (press portion) to deflect downwardly; figures 6-8; col. 4, lines 28-40) causes said camming surface (124, 124A, 124B) to rotate against said cam follower surface (thereby causing portion 18A, including its lower surface (camming surface), to pivot upward by bearing against fulcrum extensions 32, 42 (cam follower surface); figure 6; col. 4, lines 28-40) to urge said cover portion  away from said latched closed position (during downward force shown by arrow in figure 6, fulcrum extensions 32 and 42 (cam follower surface) act on the outer edges of the lower surface (camming surface) of portion 18A (cover portion) to apply the pressure (urge) to permit opening of the lid 18; figures 6-8; col. 4, line 63 – col. 5, line 5).
Regarding claim 4, Goth and Barr, in combination, disclose the closure in accordance with claim 1, and Goth further discloses wherein with said cover portion (18A; figures 1, 4) located in said latched closed position (figure 4), deflection of said press portion relative to said closure body (downward force shown by the arrow in figure 6 causes portion 18B (press portion) to deflect downwardly; figures 4, 6-8; column 4, lines 28- 40) moves said second latch portion laterally relative to said first latch portion to disengage said second latch portion from said first latch portion (downward force shown by the arrow in figure 6 causes portion 18B (press portion) 
Regarding claim 6, Goth and Barr, in combination, disclose the closure in accordance with claim1, and Goth further discloses in which said closure body (12, 14, 16, collectively; figure 1) is one of: A. a separate structure for being attached to the container at the container opening (skirt 12 of closure 10 is threaded to fit over (separate structure) the top of the container, i.e., at the top opening; column 3, lines 50-55); and B. an integral structure that is a unitary part of a container formed at the container opening.
Regarding 7, Goth and Barr, in combination, disclose the closure in accordance with claim 1, and Goth further discloses in which said lid (18; figure1) is unitarily formed with said closure body (12, 14, 16, collectively; primary living hinge 36 integrally attaches lid 18 to lip 16 of closure 10 to form a unitary plastic single piece closure 10; figures 1-3; column 3, line 66—column 4, line 11), and said connection (36) of said press portion (18B) to said closure body (12, 14, 16, collectively) is defined by a living hinge (living hinge 36; figures 1-3; column 4, lines 1-5).
Regarding claim 8, Goth and Barr, in combination, disclose the closure in accordance with claim 1, and Goth further discloses in combination with a container of a substance (the container is filled with contents; column 3, lines 50-62), said closure, said container, and said substance together defining a package (after the container is filled with contents (substance) and sealed, closure 10 is threaded to the top of the container, collectively forming a sealed package; column 3, lines50-63).
Regarding 14, Goth and Barr, in combination, disclose the closure in accordance with claim 1.  Goth does not disclose wherein said biased hinge has a stable configuration for accommodating said cover portion in an unlatched open position.  However, Goth does disclose wherein said hinge (22; figures 1, 8) has a configuration (figures 1, 8) for accommodating said cover portion (18B) in an unlatched open position (as shown; figure1, 8).  Barr discloses wherein said biased hinge (50; figure 6) has a stable configuration for accommodating said cover portion in an unlatched open position (resilient hinge 50 urges flap 44 to its normal position shown in figure 6 wherein the pouring opening 26 is uncovered; figure 6; column 2, line70—column 3, line 12).  In order to provide a hinge which allows the lid to easily pop open (Goth; column 1, lines 15-17 and 45-50) and provide a closure which does not require both hands to open and dispense from, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Goth's hinge to be a biased hinge as taught by Barr because, as Barr discloses, the resilient hinge urges flaps to the upright open position with the pouring opening uncovered to maintain them in such positions (Barr; column 2, line 70—column 3, line 12), which would allow a user to easily maintain the closure in the unlatched and open position so that the user can easily dispense from the container without having to lift and hold the tab open.
Regarding 18, Goth and Barr, in combination, disclose the closure in accordance with claim1, and Goth further discloses a pair of camming surfaces (32, 42; figures 1 -3) located (i) on opposite sides of said passage (on opposite sides of the opening as shown; figures 1, 3) and (ii) laterally between said hinge and said first and second latch portions when said cover portion is in said latched closed position (when portion 18A (cover portion) is closed as shown in figures 4 and 5, fulcrums 32 and 42 are disposed laterally between the tongue 39 and groove 38 and hinge .
Claims 1-3, 5, 9, 10, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taber (U.S. Pat. 4,607,768) in view of Goth (U.S. Pat. 5,927,535) and Barr (U.S. Pat. 3,140,019).
Regarding claims 1 and 19, Taber discloses a closure (22; figures 1 -3) that can control communication between an exterior and an interior of a container (20) having an opening between the exterior and the interior of the container where a substance may be stored (container 20 is closed by dispensing closure 22 which opens and closes to allow or prevent product dispensing, i.e., for controlling communication of substance between interior and exterior of container 20 via container opening; figure 1; column 1, lines 48 - 55; column 2, lines 1 -8), said closure comprising: A. a closure body (24) that 1) can be located at the container opening (end wall assembly 24 is coupled to the top, i.e., at the container opening, of container 20 as shown; figure 1; column 2, lines 1 -8) and that defines a passage (66) through said body for communicating with the container opening (dispensing openings 66 for dispensing product, i.e., for communication with the container opening; figures 1 - 3; column 1, lines 48 -55; column 2, lines 40 - 48); B. a lid (64) that has 1) a press portion (62) that (a) has a connection to said closure body (via hinge strap 52) and (b) is deflectable (deflectable downwards as shown; figures 6, 7), 2) a cover portion (60) for releasably engaging said closure body to releasably hold said cover portion (releasable between fully closed position of figure 6 and the open position of figure 7) in a latched closed position (figure 6) in which said cover portion at least partially occludes said passage (66, as shown; figure 6), and 3) a hinge (58) connecting said cover portion with said press portion (as shown) to accommodate movement of said cover portion between (a) said latched closed position, and (b) an unlatched open position moved away from said latched closed position (hinge line 58 allows cover element 60 will pivot relative to opener 62 between the fully closed position of figure 6 and the open position of figure 7; figures 6, 7; column 3, lines 35 -42); and C. an arrangement of said closure body, said press portion, said cover portion, and said hinge that and 2) locates said press portion to extend between said hinge and said connection to said 
Regarding claim 2, Taber, Goth, and Barr, in combination, disclose the closure in accordance with claim 1, and Taber further discloses wherein said closure body (24; figures 1-3, 6, 7) defines atleast one retainer portion (74), and said press portion (62) confronts said atleast one retainer portion when said cover portion is in said unlatched open position (the underside of opener 62 includes latch elements 72 which cooperate with (confront) latch members 74, such that as cover member 60 pivots from the closed position of figure 6 to the open position of figure 
Regarding claims 3 and 20, Taber, Goth, and Barr, in combination, disclose the closure in accordance with claims 1, 19, 21, 22, and 39, and Taber further discloses wherein one of said cover portion (60; figure 7) and said body defines at least one camming surface (left rounded edge of rib 82; figures 6, 7), and the other of said cover portion and said body (24) defines a cam follower surface (rounded edge above recess 84; figures 6, 7), and wherein deflection of said press portion relative to said closure body causes said camming surface to rotate against said cam follower surface (depression of opener 62 causes sliding and pivoting engagement of the left rounded edge of rib 82 along the rounded edge above recess 84 as shown; figures 6, 7; column 3, lines 35-42) to urge said cover portion away from said latched closed position (to pivot the cover member 60 away from the closed position of figure 6 and to the open position of figure 7; column 3, lines 35-42).
Regarding claim 5, Taber, Goth, and Barr, in combination, disclose the closure in accordance with claim 1. Taber does not disclose wherein said closure body has A. a pair of spaced-apart upper deck portions, and B. a recessed deck extending between and beneath said upper deck portions, and wherein said lid is located between and substantially even with, or below said upper deck portions when said cover portion is in said latched closed position. However, Taber does disclose wherein said closure body (24; figures 1-3) has A. an upper deck portion (26), and B. a recessed deck (34) extending between and beneath said upper deck portion (as shown), and wherein said lid (64) is located between and substantially even with, or below said upper deck portion when said cover portion is in said latched closed position (when cover member 64 is in the fully closed position of figure 6, it extends within and is even with 
Regarding claim 9, Taber, Goth, and Barr, in combination, disclose the closure in accordance with claim 1, and Taber further discloses wherein said cover portion (60; figures 6, 7) can be rotated about said hinge (58) an angle of greater than 90 degrees (angle about hinge 58 between cover element 60 and opener 62 is slightly greater than 90 degrees as shown; figure 7) from said latched closed position (fully closed position, defining an angle of 0 degrees; figure 6) and an unlatched open position (open position, defining an angle of slightly greater than 90 degrees; figure 7). Taber does not disclose the biased hinge. Barr discloses a biased hinge (a resilient hinge 50 urges flap 44 to its normal position shown in figure 6 wherein the pouring opening 26 is uncovered; figure 6; column 2, line 70 - column 3, line 12). In order to provide a hinge which allows the lid to easily pop open and maintain the open position for dispensing product (Taber: column 1, lines 48-55; column 3, lines 18-26) and which would not urge or force the hinge back to a flat position and force unintentional disengagement of the latch mechanism 80 holding the closure in the open position (Taber; figure 7; column 3, lines 27-34), it would have been obvious to one of ordinary skill in the art , prior to the effective filing date of the claimed invention, to modify Taber's hinge to be a biased hinge as taught by Barr because, as Barr discloses, the resilient hinge urges flaps to the upright open position with the pouring 
Regarding claim 10, Taber, Goth, and Barr, in combination, disclose the closure in accordance with claim 1, and Taber further discloses wherein said press portion (62; figures 1-3) has an indicium displayed thereon ("press" indicium on opener 62 as shown; figure 1).
Regarding claim 16, Taber, Goth, and Barr, in combination, disclose the closure in accordance with claim 1, and Taber further discloses in which said closure body (24; figures 1-3) includes a pair of retainer portions (pair of latch members 74; figures 2, 3) located laterally between said passage and said connection of said press portion to said closure body (latch members 74 (retainer portions) are located laterally between openings 66 (passage) and hinge strap 52 (connection) which couples opener 62 (press portion) to assembly 24 (closure body), figure 2).
Allowable Subject Matter
Claims 11-13, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 requires wherein said closure body further comprises a spring member for engagement with said press portion to bias said press portion against at least one retainer portion on said closure body.
TABER discloses biasing said press portion (62; figures 2, 5, 6) against at least one retainer portion (7 4; latch elements 72 on the underside of opener 62 are forcibly snapped behind legs 78 of latch members 74 to the position shown in figure 6 to prevent the opener 62 
Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Taber's means for biasing the press portion against the retainer portion to further include a spring member because Taber's retainer portion forcibly engage~ the press portion to prevent the press portion from moving, therefore adding a spring would over complicate the design of the closure. Furthermore. the references of record fail to explicitly disclose a compatible closure which includes a spring member for engagement with said press portion to bias said press portion against at least one retainer portion on said closure body.
Claim 12 requires a camming lip and central camming projection.
GOTH discloses in which said closure body (12, 14, 16, collectively) includes a camming lip (shoulder 30; figures 1, 3, 4, 6) extending laterally toward said passage (shoulder 30 extends laterally from lip 16 into the opening; figures 1, 3).
TABER discloses in which said closure body (24) includes a camming lip (ridge adjacent recess 84), and said cover portion (60) of said lid (64) includes a central camming projection (82), wherein deflection of said press portion relative to said closure body (as shown in figure 7) causes said central camming projection to rotate against said camming lip to urge said cover portion out of said latched closed position (depression of press portion 62 causes the rib 82 to rotate about the ridge adjacent recess 84 and force cover member 60 out of the closed position of figure 6 to the open position of figure 7; column 3, lines 35-42).
Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Goth's closure to include Taber's 
Claim 13 requires wherein said biased hinge is a bi-stable over-center toggle type hinge that defines a center pivot portion and a pair of laterally spaced strap portions.
GOTH discloses wherein said hinge (22) is a bi-stable (portions 18A and 188 on either side of hinge 22 are stable in the position of figure 4) over-center toggle type hinge (downward deflection of portion 18A would cause portion 18B to pivot upwardly about the central hinge 22; figure 6; column 4, lines 28-40) that defines a center pivot portion (portions 18A and 18B pivot relative to one another about hinge 22; figures 4, 6).
TABER discloses wherein said hinge (58) is a bi-stable (cover member 60 and opener 62 are supported on either side of hinge 58 in the position of figure 6) over-center toggle type hinge {downward depression of opener 62 causes cover member 60 to pivot upwardly about the hinge 58; figures 6, 7; column 3, lines 35-42) that defines a center pivot portion (as shown; figures 6, 7).
US 4,848,612 A (BECK) discloses wherei11 said uic1sed (snap open hinge; abstract) hinge {60, 62, 64, collectively; figure 8) is a hinge that defines a center pivot portion (60) and a pair of laterally spaced strap portions (62, 64).

Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Goth or Taber's closure hinges to include Beck's hinge with the center pivot portion and pair of strap portions because Goth and Taber discloses a secondary living hinge which connects two flat portions of a lid or cover to easily integrally form the lid as a single piece, while Beck's hinge is primary hinge for coupling the skirt to the lid of the closure, and due to the differences in the types of closure hinges, the combination would require more than routine skill in the art and impermissible hindsight.
Claim 15 requires wherein said connection between said press portion and said closure body is a living hinge for biasing said press portion against said at least one retainer portion when said cover portion is located in an unlatched open position.
GOTH discloses in which said connection (36) between said press portion (188) and said closure body {12, 14, 16, collectively) is a living hinge (living hinge 36; column 4, lines 1-5).
TABER discloses in which said connection (52) between said press portion (62) and said closure body (24) is a hinge (hinge strap 52; column 2, line 25-30).
Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Taber or Goth's hinges to bias the press portion against a retainer portion as recited in claims 2 and 22, because doing so would require impermissible hindsight since it would require biasing the hinge between the cover and press portion to an opened position while biasing the hinge between the press portion and closure body to a closed position. Furthermore, Taber's retainer resiliently latches to the press portion, 
Claim 17 requires wherein said closure body includes an aperture located beneath said at least one retainer portion.
TABER discloses the at least one retainer portion (74; figures 1-3).
Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Taber's closure body to include an aperture located beneath said retainer portion because the references of record fail to disclose all of the claimed elements.
Furthermore, there is a lack of motivation to provide an aperture in the closure body beneath the retainer portion, therefore the modifications would require impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754